       7:19-cr-00792-CRI        Date Filed 09/24/19            Entry Number 1      Page 1 of 4




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                  SPARTANBURG DIVISION

 UNITED STATES OF AMERICA                         )       CR.NO.       7:19cr792
                                                                      18U.S.C.§ 371
                                                                      18U.S.C.§ 1347
              VS.                                                     18 UoS.C.§ 981(a)(1)(C)
                                                                      18 UoS.C.§ 982(a)(7)
                                                                      28U.S.C.§ 2461(c)
                                                      )

 FMDRICK C.PALMER                                     )                INFORNIATION

                                             coLrNT        1




THE U.S. ATTORNEY CHARGES:

       1.      That beginning in or about February 1999 and continuing through in or about

August 2019, in the District of South Carolina and elsewhere, the Defendant, FREDRICK C.

PALMER, and others both known and unknown to the U.S. Attomey, knowingly and willfully did

combine, conspire, confederate, agree and have atacit understanding with each other, to knowingly

steal Government funds, in violation of   Title   18, United States Code, Section 371.

                                        Manner and Means

       2.      It was part of the conspiracy that FREDRICK C. PALMER filed for and received'

disability benefits from the Department of Veterans Affairs, an agency of the United States.

       3.      It was further part of the conspiracy that FREDRICK C. PALMER pretended that

he suffered from the loss of use of his lower extremities, incontinence, and other ailments.

       4.      If was further part of the conspiracy that FREDRICK C. PALMER paid friends and

family members to pretend to be private health care providers and to push him around in          a


wheelchair when he attended medical appointments and evaluations at the VA hospital.

       5.      During the course of the conspiracy, FREDRICK C. PALMER received in excess
       7:19-cr-00792-CRI           Date Filed 09/24/19     Entry Number 1        Page 2 of 4




of $1 million in benefits to which he was not entitled.

                                                Overt Acts

        6.     In furtherance of the conspiracy and to effect the objects thereof, the following

overt acts, among others, were committed in the District of South Carolina:

       a.      On or about March 6,2019, FREDRICK C. PALMER arranged for AC to act as a

caregiver for him and to accompany him to a medical appointment.

       b.      On or about November 11,1999, FREDRICK C. PALMER demanded that the VA

compensate him because he needed "aid and attendance."

       All in violation of Title   18, United States Code, Section 371.

                                              COUNT2
THE U.S. ATTORNEY FURTHER CHARGES:

       7.      That beginning in or about February 1999 and continuing through in or about

August 2019, in the District       of   South Carolina, the Defendant, FREDRICK C. PALMER,

knowingly and willfully executed and attempted to execute a scheme and artifice to defraud, and

to obtain by means of materially false and fraudulent pretenses, representations, and promises,

money and property owned by and under the custody and control of a health care benefit program

in connection with the delivery of and payment for health care benefits, items, and services.

Specifically, the Defendant misrepresented his physical condition to the Department of Veterans

Affairs in order to receive health care benefits to which he was not entitled.

       All in violation of Title   18, United States Code, Section 1347.
                                                   つ４
       7:19-cr-00792-CRI            Date Filed 09/24/19      Entry Number 1         Page 3 of 4




                                             FORFEITURE
A.    CONSPIRACY/HEALTH CARE FRAUD:
        Upon conviction lor violations of Title 18,United Statcs Code,Sections 371 and 1347 as

charges in this lnfollllation,the Dcfcndant,FREDRICK C.PALNIIER,shall forfcit to the United

Statcs any property, rcal or pcrsonal, constituting, dcrived from or traceablc to proceeds the

Dcfcndant obtaincd dircctly or indircctly as a rcsult of such Offenscs.



B.    PROPERTY:
        Pursuant to   Title   18, United States Code, Sections   98(a)(l)(C) and 982(a)(7), and Title 28,

United States Code, Section 2461(c), the property which is subject to forfeiture upon conviction

of Defendant for offenses charged in this Information includes, but is not limited to, the following:

                Proceeds/Forfeiture Judement      :



               A sum of money equal to all property the Defendant obtained           as a result of the
                offenses charged in the Information, that is, a minimum of $1,043,150.59 and all
                interest and proceeds traceable thereto as a result for his violation of 18 U.S.C. $$
                371 and 1347.

C.      SUBSTITUTION OF ASSETS:

        If any of the property described above as being subject to forfeiture,      as a result   of any act

or omission of the Defendant:

                (a)      cannot be located upon the exercise of due diligence;
                (b)      has been transferred or sold to, or deposited with, a third person;
                (c)      has been placed beyond the jurisdiction of the Court;
                (d)      has been substantially diminished in value; or
                (e)      has been commingled with other property which cannot be subdivided
                         without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by 18 U.S.C. $ 982(bX1) to seek forfeiture of any other property of Defendant up to

an amount equivalent to the value of the above-described forfeitable property;
       7:19-cr-00792-CRI      Date Filed 09/24/19    Entry Number 1      Page 4 of 4




       Pursuant to Title 18,United Statcs Codc,Sections 981(a)(1)(C)and 982(a)(7),and Title

28,Unitcd Statcs Code,Section 2461(c).




       IκLYDON(WJW石 り
   ITED STATES ATTORNEY




                                              4
